[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              DEC 20, 2010
                           No. 09-14788                        JOHN LEY
                       Non-Argument Calendar                     CLERK
                     ________________________

                       Agency No. A097-641-693


JOSE RAUL JARAMILLO-MESA,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                          (December 20, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
         Petitioner Jose Raul Jaramillo-Mesa, a native and citizen of Colombia

proceeding pro se, petitions for review of the order by the Board of Immigration

Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of withholding of

removal and relief under the United Nations Convention Against Torture

(“CAT”).1 No reversible error has been shown; we deny the petition.

         We review the BIA’s decision in this case and the IJ’s decision to the extent

that the BIA relied upon the IJ’s reasoning. See Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s decision; but

“[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the IJ’s decision

as well”). We review legal determinations de novo. Id. Factual determinations are

reviewed under the “highly deferential” substantial evidence test; and we must

“affirm the . . . decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Forgue v. U.S. Attorney Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). To reverse a fact

determination, we must conclude “that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir.

2003).




         1
        The BIA and IJ determined that Petitioner’s asylum application was time-barred.
Petitioner does not raise asylum as an issue on appeal.

                                               2
        An alien seeking withholding of removal must show that his life or freedom

would be threatened upon return to his country because of a protected ground,

including membership in a particular social group. Id.; see also 8 U.S.C.

§ 1231(b)(3)(A). The alien bears the burden of demonstrating that he

more-likely-than-not would be persecuted or tortured upon return to his country of

nationality by showing past persecution on account of a protected ground or

demonstrating a future threat to his life or freedom on a protected ground. Id.; see

also 8 C.F.R. § 208.16(b)(2).

        Petitioner sought relief based on his conservative political beliefs and his

status as an HIV-positive homosexual. When he was in college, Petitioner and

three of his friends started a “socio-political” organization that aligned itself with

the Conservative Party (“CP”). This organization chiefly sought to raise awareness

of and advocate for the respect and recognition of the gay community. The group

also participated in CP activities during elections. As the group became more

involved with its social and political advocacy, Petitioner began receiving threats

from the Revolutionary Armed Forces of Colombia (“FARC”). The threats

increased and he decided to move to his mother’s house, which was outside of the

city.




                                            3
      While at his mother’s house, Petitioner was kidnaped by the FARC and held

captive for 13 days. About 10 days into his captivity, two FARC members

sodomized him with an object and told him that they wanted him to stop his

advocacy and renounce his rights as a homosexual. Later, after he escaped from

the FARC, he received medical care at a clinic to correct an anal fissure. Shortly

after his escape, Petitioner fled to the United States.

      The IJ determined that significant inconsistencies existed between

Petitioner’s testimony and his documentary evidence: (1) he failed to mention his

HIV-positive status in his asylum application and (2) he failed to document the

medical treatment he allegedly received after FARC members sodomized him.

Because these inconsistencies were not explained adequately with corroborating

evidence, the IJ concluded that Petitioner was not credible and denied relief. The

BIA agreed with the IJ’s adverse credibility determination and the bases for it on

Petitioner’s claim that the FARC targeted him because of his HIV-positive status

and homosexuality. In addition, the BIA concluded that Petitioner did not show

past persecution because of his political opinion.

      On appeal, Petitioner argues that the IJ and BIA did not consider whether he

was persecuted because of his political opinion. But the BIA concluded explicitly

that Petitioner did not suffer past persecution on account of his involvement with



                                            4
the CP; and substantial evidence supports the BIA’s conclusion. In his asylum

application, Petitioner focused chiefly on his social, instead of political, advocacy.

And his testimony about his involvement in the CP was limited. While he testified

that his socio-political organization was part of the CP, he provided no information

to corroborate this claim and he, himself, occupied no significant post in the CP.

He did not link the threats or mistreatment he received from the FARC to his

political ideology and, instead, linked it to his advocacy for gay rights. See Rivera

v. U.S. Attorney Gen., 487 F.3d 815, 821-22 (11th Cir. 2007) (rejecting

petitioner’s claim of mixed motive persecution where the FARC never demanded

that petitioner stop his political activities and where petitioner occupied no post in

the party).

       Petitioner also challenges the IJ’s adverse credibility determination. Like

any fact finding, a credibility determination may not be overturned unless the

record compels it. Forgue, 401 F.3d at 1287. An adverse credibility determination

alone may be sufficient to support the denial of relief. Id. But “an adverse

credibility determination does not alleviate the IJ’s duty to consider other evidence

produced by an asylum applicant.” Id.

       Petitioner failed to mention that he was HIV-positive in his asylum

application; and this fact featured centrally in his overall claim that he came to the



                                           5
FARC’s attention because he was an HIV-positive homosexual. The failure to

include such a relevant fact in his asylum application or to explain adequately its

omission casts serious doubt on Petitioner’s credibility and the IJ correctly noted

the need for corroborating evidence to support this claim. See Yang v. U.S.

Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (the weaker the applicant’s

testimony, the greater the need for corroborative evidence). And Petitioner failed

to obtain corroborating documents about his HIV diagnosis in Colombia, even

after the IJ allowed him the opportunity to obtain such documents.

      Petitioner did submit an affidavit from a psychoanalyst, wherein the

psychoanalyst asserted that he had advised the Petitioner to obtain an HIV test

between 1991 and 1992 and that Petitioner informed him that the test results were

positive. Petitioner argues that the psychoanalyst’s affidavit corroborates his claim

that he was HIV-positive while in Colombia, but the IJ and BIA did not consider

this evidence.

      That neither the IJ nor the BIA mentioned specifically the affidavit does not

mandate a remand here. We typically do not require the IJ or BIA to discuss

explicitly every piece of evidence a petitioner has submitted. Tan v. U.S. Attorney

Gen., 446 F.3d 1369, 1374-76 (11th Cir. 2006). And the IJ noted that it had

considered all of Petitioner’s submitted evidence. The affidavit also did not tend to



                                          6
corroborate Petitioner’s claim that he was diagnosed as HIV-positive while in

Colombia: the affidavit was not based on firsthand knowledge and evidenced no

medical diagnosis of HIV or any medical treatment of the disease.

       Thus, we conclude that substantial evidence supports the IJ’s conclusion that

Petitioner was not credible based on the omission from his asylum application of

his HIV-positive condition and that Petitioner failed to corroborate sufficiently this

claim. See Forgue, 401 F.3d at 1287 (an applicant’s failure to mention relevant

facts before the asylum hearing, such as the omission of those facts from the

asylum application, may support an adverse credibility determination).

       The IJ also based the credibility determination on Petitioner’s failure to

corroborate sufficiently his claim that he received medical treatment after the

FARC sodomized him. To corroborate this claim, Petitioner submitted a letter

from the hospital where he allegedly received treatment that stated it had no

records of Petitioner receiving treatment on the specified date. The IJ and BIA

reasonably inferred from the absence of treatment records that Petitioner did not

receive the claimed treatment.2 Thus, the letter contradicted Petitioner’s claim that


       2
         While this document could be interpreted as nothing other than the absence of a
treatment record and not evidence that Petitioner did not receive emergency medical treatment,
the IJ and BIA did not interpret the letter this way. And we “cannot look at the evidence
presented to the BIA to determine if interpretations of the evidence other than that made by the
BIA are possible,” but must affirm the BIA’s decision “unless there is no reasonable basis for
that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th Cir. 2004).

                                                7
he required emergency medical treatment after he was kidnaped and sodomized

and this discrepancy was unresolved by Petitioner’s submissions. And Petitioner’s

need for emergency medical treatment relates directly to his claim that he was

persecuted by the FARC because of his HIV-positive status.3 We conclude that

substantial evidence supports this basis for the IJ’s adverse credibility

determination.

       The IJ and BIA provided specific and cogent reasons for the credibility

determination, which is supported by substantial evidence. See D-Muhumed v.

U.S. Attorney Gen., 388 F.3d 814, 819 (11th Cir. 2004). Nothing in the record

compels us to substitute our judgment on the issue. Because we see no error in the

adverse credibility determination, we decline to address the IJ’s and BIA’s

alternative reasoning for denying relief.4

       PETITION DENIED.




       3
        Petitioner testified that the FARC sodomized him with an object instead of their bodies
because they knew he was HIV-positive.
       4
         We also reject Petitioner’s challenge to the denial of CAT relief. To obtain CAT relief,
the alien must demonstrate that torture would be inflicted by the government or with the
government’s acquiescence. Reyes-Sanchez v. U.S. Attorney Gen., 369 F.3d 1239, 1242 (11th
Cir. 2004). The record indicated that members of the gay community actively employed the
legislative and judicial systems to assert their rights and that some police were committed to
investigating and prosecuting human rights violations within the gay community. On this
record, we cannot say the record compels the conclusion that Petitioner would be tortured with
the acquiescence of the government.

                                                8